567 F.2d 554
78-1 USTC  P 9177
AMERICAN TELEPHONE AND TELEGRAPH CO., Appellant,v.UNITED STATES of America, Appellee.
No. 176, Docket 77-6095.
United States Court of Appeals,Second Circuit.
Argued Dec. 13, 1977.Decided Jan. 9, 1978.

Victor S. Gomperts, New York City (Frank L. Fuller III, New York City, of counsel), for appellant.
Thomas E. Moseley, Asst. U. S. Atty., New York City (Robert B. Fiske, Jr., U. S. Atty. for the Southern District of New York, William G. Ballaine, Patrick H. Barth, Asst. U. S. Attys., New York City, of counsel), for appellee.
Before OAKES and MESKILL, Circuit Judges, and BARTELS, District Judge.*
PER CURIAM:


1
This appeal from the judgment of the United States District Court for the Southern District of New York, Robert L. Carter, Judge, is affirmed on the opinion below, 430 F.Supp. 172 (S.D.N.Y.1977).



*
 Of the Eastern District of New York, sitting by designation